DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/07/2022 has been entered. 

				General Remarks
1/ Claims 1-20 are pending
2/ Claims 1, --6, and 11 are independent
3/ Previous IDS filed 09/30/2020 has been considered

Response to Arguments
Applicant’s arguments, filed 06/07/2022, with respect to the rejection(s) of claim(s) 1, 6 and 11 under the combination of prior arts have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bhatti (US pg. no. 20110176416).
The previous prior arts that were relied up on in the previous office action are being relied upon in this office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 6, 11, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rangarajan, “Achieving Loop-Free Incremental Routing in Ad Hoc Network”, further in view of Naidu, “Energy Aware Node Disjoint Multipath Routing In Mobile Ad Hoc Network”, further in view of Pani (US pat. no. 9374294)”, further in view of Bhatti (US pg. no. 20110176416).                                                                                                                                                                                             	Regarding claim 1. Rangarajan discloses a method implemented on a processor of a node in a communications network to build a routing table, the method comprising:
 determining a value for a reference cost to the destination node, which reference cost ensures a loop-free route from the first node to the destination node (Introduction page. 3, col. 1 par. 1 discloses the Dynamic Incremental Routing (DIR) protocol, an on-demand routing protocol for mobile wireless ad hoc networks (MANET). A strict ordering is established using distances to destinations instead of sequence numbers or timestamps, allowing DIR to avoid synchronization with any neighbor. Instantaneous loop freedom is achieved by nodes maintaining their feasible distances (i.e., the smallest distances attained to a given destination) (reference cost), until they can be safely reset and establishing paths that maintain the feasible distance ordering during route maintenance operations. Determining the feasible distance to destination to ensure loop freedom corresponds to determining.); 
	forming a first request message (2.2 Information Stored and exchanged, page 4, par. 1 discloses A RREQ (request) consists of the tuple {dst; src; rreqid;                         
                            
                                
                                    m
                                    f
                                    d
                                
                                
                                    d
                                    s
                                    t
                                
                                
                                    r
                                    e
                                    q
                                
                            
                        
                     ;                         
                            
                                
                                    p
                                    a
                                    t
                                    h
                                
                                
                                    d
                                    s
                                    t
                                
                                
                                    r
                                    e
                                    q
                                
                            
                        
                    pat}) that includes a reference distance field holding data that indicates the reference cost (2.1 Achieving Loop freedom, page 3 , col. 1 discloses the minimum feasible distance of any of the nodes that relayed or originated a RREQ for destination D (denoted by                         
                            
                                
                                    m
                                    f
                                    d
                                
                                
                                    d
                                    s
                                    t
                                
                                
                                    r
                                    e
                                    q
                                
                            
                        
                     corresponds to reference distance to destination D), an originating node field that holds data that indicates the first node that initiates the request message, a destination field that holds data that indicates the destination node, (2.2 Information Stored and exchanged, page 4, par. 1 discloses A RREQ consists of the tuple {dst; src; rreqid;                         
                            
                                
                                    m
                                    f
                                    d
                                
                                
                                    d
                                    s
                                    t
                                
                                
                                    r
                                    e
                                    q
                                
                            
                        
                     ;                         
                            
                                
                                    p
                                    a
                                    t
                                    h
                                
                                
                                    d
                                    s
                                    t
                                
                                
                                    r
                                    e
                                    q
                                
                            
                        
                    pat}, where src represents the source (originating node field) seeking a route to destination dst (a destination field). The rreqid is an identifier assigned to a RREQ at the source such that each (src; rreqid) pair is unique... The                         
                            
                                
                                    p
                                    a
                                    t
                                    h
                                
                                
                                    d
                                    s
                                    t
                                
                                
                                    r
                                    e
                                    q
                                
                            
                             
                        
                    consists of a set of tuples specifying the path traversed by the RREQ. The tuple for the ith node in the path traversed is of the form {node-id; maxfdi; lci}, where node-i is the node identifier for the ith path entry, maxfdi is the maximum feasible distance that can be set at node-i on receiving a reply. The field lci represents the associated link cost. The set of Lci comprising link cost of each link i for the traversed path of                         
                            
                                
                                    p
                                    a
                                    t
                                    h
                                
                                
                                    d
                                    s
                                    t
                                
                                
                                    r
                                    e
                                    q
                                
                            
                        
                     corresponds to an accumulated distance).	
sending the first request message to a different neighboring node in the communications network (2.2 Information Stored and exchanged, page 4, par. 1 discloses the                         
                            
                                
                                    p
                                    a
                                    t
                                    h
                                
                                
                                    d
                                    s
                                    t
                                
                                
                                    r
                                    e
                                    q
                                
                            
                        
                    consists of a set of tuples specifying the path traversed by the RREQ. The node in the traversed path correspond to neighboring node receiving the RREQ from the source or the source sending RREQ); 
updating the current routing table based on the reply message (2.3.3 Initiating and Processing RREPS, and Adding and updating routes, page 4, col. 2 discloses,  If node A receives RREP {D, src = S,                         
                            
                                
                                    f
                                    d
                                
                                
                                     
                                    D
                                
                                
                                    r
                                    e
                                    p
                                
                            
                        
                    , ttl,                         
                            
                                
                                    p
                                    a
                                    t
                                    h
                                
                                
                                    d
                                    D
                                
                                
                                    r
                                    e
                                    p
                                
                            
                        
                     }, it determines if it is the source S of the RREQ that caused the RREP. If so, it proceeds as Section 2.3.4 describes. … it carries out the following steps: If (                        
                            
                                
                                    d
                                
                                
                                    D
                                
                                
                                    r
                                    e
                                    p
                                
                            
                        
                    + lc A B < d A D ∧                         
                            
                                
                                    f
                                    d
                                
                                
                                    A
                                
                                
                                    r
                                    e
                                    p
                                
                            
                        
                    6>                        
                            
                                
                                    f
                                    d
                                
                                
                                    D
                                
                                
                                    A
                                
                            
                        
                    D), then node A sets s A D ← B, d A D ← d rep D + lc A B, and fd A D ← min{fd A D, maxfd reppath.A D , d A D}. The                         
                            
                                
                                    m
                                    f
                                    d
                                
                                
                                    d
                                    s
                                    t
                                
                                
                                    r
                                    e
                                    q
                                
                            
                             
                        
                    . The parameter stored at node A to be updated by information in RREP corresponds to updating).


But, Rangarajan does not explicitly disclose:
determining a state of a destination node in a current routing table stored at a first node in a communications network;
storing in a pending request table a first record holding data that indicates contents of at least the reference distance field, the originating node field, and the destination field; 
However, in the same field of endeavor, NAIDU discloses determining a state of a destination node in a current routing table stored at a first node in a communications network (page 8, col. 2, Modifications at source node: In the DSR, when a source node wants to send data to a destination, it looks up its route cache to determine if it already contains a route to the destination that corresponds to determining the state of the destination. If it finds that an unexpired route to the destination exists, then it uses this route to send the data. But if the source node does not have such a route, then it initiates the route discovery process by broadcasting a route request (RREQ) packet)
storing in a pending request table a first record holding data that indicates contents of at least the reference distance field, the originating node field, and the destination field (fig. 7 discloses after initiating RREQ the source stores SA (originating node), ID, DA (destination field), hop, Max-cost (reference distance), cost and path information in pending table pending RREP); 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of Rangarajan with Naidu. The modification would allow effective route discovery system where data of the route discovery request are recorded pending response to enable effective route information exchange and updating to effectively select cost efficient path parameters for effective loop free communication.
But, the combination does not explicitly disclose:
receiving a first reply message in response to sending the first request message; and in response to receiving the first reply message, removing the first record in the pending request table; and 
		However, in the same field of endeavor, Pani discloses receiving a first reply message in response to sending the first request message (lines 58-65 discloses at step 1012, the system forwards the packet…At step 1014, the system receives a packet originating from the destination device. This packet can be a response to the previous packet transmitted by the system) in response to receiving the first reply message, remove the first record in the pending request table (col. 15, lines 20-49 discloses In response to receiving a second packet (response) to the first packet, from the endpoint device associated with the destination address, the system 110 determines that the destination address is listed in the pending learning cache table (1106)… Based on the second packet, the system 110 identifies a network address of the associated network node (1108)… The system 110 then modifies the routing table to identify the associated network node for the destination address (1110)… after modifying the routing table to identify the associated network node, the system 110 can purge or remove the pending learning entry in the pending learning cache table (pending request table)); and 
		updating the current routing table based on the reply message (col. 15, lines 20-49 discloses In response to receiving a second packet (response) to the first packet, from the endpoint device associated with the destination address, the system 110 determines that the destination address is listed in the pending learning cache table (1106)… Based on the second packet, the system 110 identifies a network address of the associated network node (1108)… The system 110 then modifies the routing table to identify the associated network node for the destination address (1110)).
		Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Pani. The modification would allow effective route information exchange and updating stored information based on exchange to enable effective communication route between source and destination nodes.
		But, the combination does not explicitly disclose forming a first request message that includes an accumulated distance field holding data includes actual accumulated cost of a route between a sending node and either the destination node or the first node;
		However, in the same field of endeavor, Bhatti discloses forming a first request message(fig. 3, RREQ) that includes an accumulated distance field (fig.3, 305 forward cost) holding data includes actual accumulated cost of a route between a sending node and either the destination node or the first node ([0035], [0037], and [0040] discloses the RREQ packet includes a transmitting node address 301, a RREQ Id. 302, the source address 303, the destination address 304, the forward cost 305 (actual accumulated cost); [0037] Every intermediate node 205 calculates the forward cost associated with RREQ packet 203 by adding the link cost for the link 204 between the broadcasting node S 201 and receiving node 205 (accumulating forward link cost from the source up to the receiving node to be forwarded forward); [0040] The node re-broadcasts the RREQ packet 206 that contains the updated cost field 305 (updated accumulated cost). Every immediate neighbor node 207 of the transmitting node 205 receives the RREQ packet 206. The intermediate node 207 follows the same procedure as done by the intermediate node 205 until the RREQ packet 208 reaches the destination node D 202).
		Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Bhatti. The modification would allow communicating updated and aggregated path cost to the destination for enabling the destination to choose the best path with minimum cost.
Regarding claim 6.    Pani discloses a non-transitory computer-readable medium carrying one or more sequences of instructions, wherein execution of the one or more sequences of instructions by one or more processors causes the one or more processors to:
All other limitations of claim 6 are similar with the limitations of claim 1 above. Claim 6 is rejected on the analysis of claim 1 above.
Regarding claim 11.    An apparatus (fig. 2, 200) comprising:
at least one processor (fig. 2, 220 processor); 
a communications switching system (fig. 2, 280 communication interface); and
at least one memory including one or more sequences of instructions, the at least one memory and the one or more sequences of instructions configured to, with the at least one processor (fig.2, 230 memory), cause the apparatus to:
All other limitations of claim 11 are similar with the limitations of claims 1 and 6 above. Claim 11 is rejected on the analysis of claims 1 and 6 above. 
Regarding claim 16. The combination discloses the method as recited in claim 1.
 	Rangarajan further discloses wherein: 	the first reply message includes a reply reference distance field holding data that indicates a reply reference distance that is smaller than or equal to the contents of the reference distance field stored in the pending request table (2.2 Information Stored and exchanged, page. 4, col. 1 discloses the RREP (reply)  consists of the tuple {dst, src, ttl, d rep dst ,                         
                            
                                
                                    f
                                    d
                                
                                
                                    d
                                    s
                                    t
                                
                                
                                    r
                                    e
                                    q
                                
                            
                        
                     , path}.                         
                            
                                
                                    f
                                    d
                                
                                
                                    d
                                    s
                                    t
                                
                                
                                    r
                                    e
                                    q
                                
                            
                        
                     represents the feasible distance that corresponds to reference distance); 2.3.2 Relaying RREQs, page 4, col. 1 discloses when node B receives RREQ {D, A, req-id = IDA, m                        
                            
                                
                                    f
                                    d
                                
                                
                                    d
                                    s
                                    t
                                
                                
                                    r
                                    e
                                    q
                                
                            
                        
                    ,                         
                            
                                
                                    p
                                    a
                                    t
                                    h
                                
                                
                                    D
                                
                                
                                    r
                                    e
                                    q
                                
                            
                        
                     }… node B relays the RREQ with                         
                            
                                
                                    f
                                    d
                                
                                
                                    d
                                    s
                                    t
                                
                                
                                    r
                                    e
                                    q
                                
                            
                        
                     ← minimum {                        
                            
                                
                                    
                                        
                                            f
                                            d
                                        
                                        
                                            D
                                        
                                        
                                            B
                                        
                                    
                                     
                                    ,
                                     
                                    f
                                    d
                                
                                
                                    D
                                
                                
                                    r
                                    e
                                    q
                                
                            
                        
                     ) and                         
                            
                                
                                    p
                                    a
                                    t
                                    h
                                
                                
                                    D
                                
                                
                                    r
                                    e
                                    q
                                
                            
                        
                     ←                         
                            
                                
                                    p
                                    a
                                    t
                                    h
                                
                                
                                    D
                                
                                
                                    r
                                    e
                                    q
                                
                            
                        
                    . On the path to the destination, the minimum {                        
                            
                                
                                    
                                        
                                            f
                                            d
                                        
                                        
                                            D
                                        
                                        
                                            B
                                        
                                    
                                     
                                    ,
                                     
                                    f
                                    d
                                
                                
                                    D
                                
                                
                                    r
                                    e
                                    q
                                
                            
                        
                     ,), is being chosen and is assigned to                         
                            
                                
                                    f
                                    d
                                
                                
                                    d
                                    s
                                    t
                                
                                
                                    r
                                    e
                                    q
                                
                            
                        
                     (feasible distance that corresponds to the reference distance. When the RREP is received,                         
                            
                                
                                    f
                                    d
                                
                                
                                    d
                                    s
                                    t
                                
                                
                                    r
                                    e
                                    q
                                
                            
                        
                     , is smaller or equal to the original                         
                            
                                
                                    f
                                    d
                                
                                
                                    d
                                    s
                                    t
                                
                                
                                    r
                                    e
                                    q
                                
                            
                        
                     , stored at the originate source S);
	 updating the current routing table further comprises updating in the routing table a value in a lowest cost field to equal a sum of a value in the reply accumulated distance field plus a cost of the link to the sending node (node A sets                         
                            
                                
                                    S
                                
                                
                                    D
                                
                                
                                    A
                                
                            
                        
                    ← B,                         
                            
                                
                                    d
                                
                                
                                    D
                                
                                
                                    A
                                
                            
                        
                     ←                         
                            
                                
                                    d
                                
                                
                                    D
                                
                                
                                    r
                                    e
                                    q
                                     
                                
                            
                            
                                
                                     
                                    a
                                    c
                                    c
                                    u
                                    m
                                    u
                                    l
                                    a
                                    t
                                    e
                                    d
                                     
                                    d
                                    i
                                    s
                                    t
                                    a
                                    n
                                    c
                                    e
                                
                            
                        
                    +                         
                            
                                
                                    l
                                    c
                                
                                
                                    A
                                
                                
                                    B
                                
                            
                             
                            (
                            c
                            o
                            s
                            t
                             
                            o
                            f
                             
                            t
                            e
                            h
                             
                            l
                            i
                            n
                            k
                             
                            t
                            o
                             
                            t
                            e
                            h
                             
                            s
                            e
                            n
                            d
                            i
                            n
                            g
                             
                            n
                            o
                            d
                            e
                            )
                        
                    ).
	Bhatti further discloses the first reply message includes a reply accumulated distance field holding data that indicates actual accumulated cost of a route between a sending node and the destination node ([0045] The RREP packet 250, constructed and broadcasted by the destination node D 202, may include both the updated forward cost (actual accumulated cost of a route between a sending node and the destination node) and zero reverse cost. Every intermediate node 251 (and 253) that receives a RREP packet 250 (or 252), updates the reverse cost field 406, by calculates the cost of the receiving link and then adding it to the reverse cost field 406 in the received RREP packet);
	Regarding claim 17, the combination discloses the non-transitory computer-readable medium as recited in claim 6.
	All other limitations of claim 17 are similar with the limitations of claim 6 above.
	Regarding claim 18, the apparatus as recited in claim 11.---
	All other limitations of claim 18 are similar with the limitations of claim 11 above.
Claim 2, 7, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of  Rangarajan, “Achieving Loop-Free Incremental Routing in Ad Hoc Network”, Naidu, “Energy Aware Node Disjoint Multipath Routing In Mobile Ad Hoc Network”, Pani (US pat. no. 9374294)”, and Bhatti (US pg. no. 20110176416), further in view of Duggi (US pg. no. 20050041591).
Regarding claim 7.    The combination discloses non-transitory computer-readable medium as recited in claim 6.
But, the combination does not explicitly disclose:
receive a different second request message from a neighboring third node in the communications network;
wherein the third node is different from the first node and the second request message includes a sender distance field that holds data that indicates a cost to the third node from a fourth node indicated in the originating node field of the second request message;
when data in the destination field of the second request message indicates the first node, then: determine a destination cost by adding the cost to the third node from the fourth node to a cost from the third node to the first node;
form a different second reply message that includes a destination distance field holding data that indicates the destination cost;
send the second reply message to the third node;
However, in the same field of endeavor, Duggi discloses wherein the one or more sequences of instructions further causes the one or more processors to:
receive a different second request message from a neighboring third node in the communications network (fig. 3, 325-330 discloses intermediate MANET node (third node) forwards updated RREQ message (second message) to Neighboring MANET nodes; at 330 when RREQ message reaches destination MN104 (first node), MN node 104 updates routing table 250 so that entry for route from source MN 101 includes final link and node cost received).
wherein the third node is different from the first node (fig. 3, 325-330 discloses intermediate MANET node (third node) forwards updated RREQ message (second message) to Neighboring MANET nodes; at 330 when RREQ message reaches destination MN104 (first node)),and the second request message includes a sender distance field (fig. 3, 320 discloses link cost from previous hop MN 101 (sender distance field)that holds data that indicates a cost to the third node from a fourth node indicated in the originating node field of the second request message (fig. 3, 305-320 discloses source node 101 (fourth node) initializes rote cost parameters in RREQ message; intermediate MANET node updates local routing table; intermediate node updates the link cost parameter in RREQ message to include link cost from previous hop MN 101 (sender distance field)); 

when data in the destination field of the second request message indicates the first node (fig.3, 330 when the RREQ message reaches the destination MN 104 (first node)), then: determine a destination cost by adding the cost to the third node from the fourth node to a cost from the third node to the first node ([0042-0043] discloses destination MANET node 104 (first node)updates its routing table so that the entry for the route from source MANET node 101 includes the final, updated link and node cost (aggregated link cost) information received in the updated cost message (process step 330). After receiving the updated RREQ message, destination MANET node 104 generates a Route Reply (RREP) message and initializes the RREP message with the final, updated cost of the forward route from source MANET node 101 that was in the RREQ message);
form a different second reply message that includes a destination distance field holding data that indicates the destination cost ([0043] discloses after receiving the updated RREQ message, destination MANET node 104 generates a Route Reply (RREP) message and initializes the RREP message with the final, updated cost of the forward route from source MANET node 101 that was in the RREQ message; fig. 4);
send the second reply message to the third node (fig. 4, 410 discloses destination MN 104 transmits RREP message as a unicast message back to source MN 101 (fourth node) along the same route traveled by RREQ message. The last node transmitted RREQ message correspond to the third node).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Duggi. The modification would allow identifying effective route to the destination with the minimum cost by aggregating link costs from intermediate nodes to the destination for an effective route identification and formation.


Regarding claim 2.    The combination discloses the method as recited in claim 1, further comprising:
All other limitations of claim 2 are similar with the limitations of claim 7 above and claim 2 is rejected on the analysis of claim 7 above.
Regarding claim 12.    The combination discloses apparatus as recited in claim 11, wherein the one or more sequences of instructions further causes the processor to:
All other limitations of claim 12 are similar with the limitations of claim 7 above and claim 12 is rejected on the analysis of claim 7 above.
Claim 3-4, 8-9, and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Rangarajan, “Achieving Loop-Free Incremental Routing in Ad Hoc Network”, Naidu, “Energy Aware Node Disjoint Multipath Routing In Mobile Ad Hoc Network”, Pani (US pat. no. 9374294)”, Bhatti (US pg. no. 20110176416) and Duggi (US pg. no. 20050041591), further in view of Birlik (US pg. no. 20150055506).
Regarding claim 8.    The combination discloses non-transitory computer-readable medium as recited in claim 7.
But, the combination does not explicitly disclose: 
wherein the one or more sequences of instructions further causes the one or more processors, when data in the destination field of the second request message indicates a second destination different from the first node, and data in the reference distance field of the second request message indicates a cost greater than a cost in the current routing table to the second destination;
determine a destination cost by adding the cost to the third node from the fourth node and the cost from the third node to the first node and the cost in the current routing table to the second destination;
form the second reply message that includes the destination distance field holding data that indicates the destination cost using one or more fields in the second reply message;
send the second reply message to the third node;
However, in the same field of endeavor, Birlik discloses wherein the one or more sequences of instructions further causes the one or more processors: when data in the destination field of the second request message indicates a second destination different from the first node ([0216] discloses AP 200-3 may automatically choose to forward the RREQ to node 200-1 (second destination different from first destination) along the shared PLC interface 210-2. This RREQ message may include the aggregate interface cost from AP 200-4 to AP 200-1 including the cost) and data in the reference distance field of the second request message indicates a cost greater than a cost in the current routing table to the second destination ([0217] discloses the non-destination AP 200-ND (first node) may compare the Cost in its Forwarding Table entry set based on the earlier RREQ with the cost extracted from the later RREQs, and choose to forward only those later RREQs having a lower aggregate route cost from the source AP 200. The process requires comparing aggregate cost in the forwarding table with aggregate cost in the received RREQ request  (distance field of the second request message indicates a cost) and choosing the one with the lower aggregate cost route), then: determine a destination cost by adding the cost to the third node from the fourth node and the cost from the third node to the first node and the cost in the current routing table to the second destination ([0217] discloses the non-destination AP 200-ND (first node) may compare the Cost in its Forwarding Table entry set based on the earlier RREQ with the cost extracted from the later RREQs, and choose to forward only those later RREQs having a lower aggregate route cost (aggregated destination cost among all nodes of the lowest cost) from the source AP 200);
	form the second reply message that includes the destination distance field holding data that indicates the destination cost using one or more fields in the second reply message ([0187] If the AP 200 determines that it is a destination AP 200-D for the RREQ message, and, thus the original data packet, in operation 1250, the destination AP 200-D generates the Route Reply RREP message (second reply). The RREP message may include the following fields: Dest. ID, Src. ID, DSN, COST indicating the aggregate cost from the sender of the RREP to the destination (aggregated cost)); and 
	send the second reply message to the third node ([0189] discloses the destination AP 200-D may select the same interface 210 and neighboring AP 200 that it received the corresponding RREQ message from (third node)to transmit the RREP message to).
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time of eth invention was effectively filed to combine the teaching of the combination with Birlik. The modification would allow effective route selection to forward data along the lowest aggregate cost route for efficient route cost saving.
Regarding claim 9.    The non-transitory computer-readable medium as recited in claim 7.
Naidu discloses store in the pending request table a second record holding data that indicates at least the reference distance field(fig. 7 discloses after initiating RREQ the source stores SA (originating node), ID, DA (destination field), hop, Max-cost (reference distance), cost and path information in pending table pending RREP);
Birlik further discloses 
wherein the one or more sequences of instructions further causes the one or more processors, when data in the reference distance field of the second request message indicates a non-zero cost less than a cost in the current routing table to a second destination indicated by data in the destination field of the second request message, then forward the second request message ([0217] discloses the non-destination AP 200-ND (first node) may compare the Cost in its Forwarding Table entry set based on the earlier RREQ with the cost extracted from the later RREQs, and choose to forward only those later RREQs having a lower aggregate route cost from the source AP 200. The process requires comparing aggregate cost in the forwarding table with aggregate cost in the received RREQ request and choosing the one with the lower aggregate cost route); and
	Pani further discloses store in the pending request table a second record holding data that indicates at least the data in the second request message (col. 14, lines 51-53, and col. 15, lines 1-5 discloses Next, the system 110 determines that the destination address does not have an associated network node identified in a routing table (1102). The system 110 then lists the destination address in a pending learning cache table (1104). The system 110 can add an entry representing the destination address (some of the data in the request) to the pending learning cache table to indicate that learning of a mapping or binding for that address is pending);
Regarding claim 3. The combination discloses the method as recited in claim 2, further comprising:
All other limitations of claim 3 are similar with the limitations of claim 8 above and claim 3 is rejected on the analysis of claim 8 above.
Regarding claim 4.    The combination discloses the method as recited in claim 2, further comprising:
All other limitations of claim 4 are similar with the limitations of claim 9 above and claim 4 is rejected on the analysis of claim 9 above.
Regarding claim 13.    The combination discloses apparatus as recited in claim 12.
All other limitations of claim 13 are similar with the limitations of claim 8 above and claim 13 is rejected on the analysis of claim 8 above.
Regarding claim 14.    The combination discloses an apparatus as recited in claim 12.
All other limitations of claim 14 are similar with the limitations of claim 9 above and claim 14 is rejected on the analysis of claim 9 above.

Claim 5, 10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Rangarajan, “Achieving Loop-Free Incremental Routing in Ad Hoc Network”, Naidu, “Energy Aware Node Disjoint Multipath Routing In Mobile Ad Hoc Network”, Pani (US pat. no. 9374294)”, and Bhatti (US pg. no. 20110176416), further in view of Choi (US pg. no. 20170078191).
Regarding claim 10.    The combination discloses non-transitory computer-readable medium as recited in claim 6 further comprising:
But, the combination does not explicitly disclose:
configuring a proactive destination wherein the one or more sequences of instructions further causes the one or more processors to: form a different second reply message that includes a reference distance field holding data that indicates a null value;
send the second reply message at intermittent times to every node in the ad hoc communications network within range.
However, in the same field of endeavor, Choi discloses configuring a proactive destination([0077] discloses one-hop neighbors update pheromone information through overhearing and periodically broadcast the best pheromone information for the route to the destination using a Hello+ message based on the updated pheromone information. The neighboring nodes, having received the Hello+ message, update the pheromone for the corresponding destination (configuring proactive destination) wherein the one or more sequences of instructions further causes the one or more processors to: form a different second reply message ([0016] hello message) that includes a reference distance field holding data that indicates a null value ([0016] discloses all nodes on the network periodically broadcast their best pheromone information (which is the greatest value of the pheromone values for each destination in the routing table) regardless of the presence of a communication session. The best pheromone information is delivered using a hello message (a different reply message), and all the nodes asynchronously deliver the message at a Hello interval The neighboring node, having received the hello message, updates its pheromone value by combining the known cost information with the received best pheromone information. The received cost information corresponds to null value);
send the second reply message at intermittent times to every neighboring node in the communications network ([0016] discloses all nodes on the network periodically broadcast (sending at intermittent time) their best pheromone information (which is the greatest value of the pheromone values for each destination (proactive destination) in the routing table) regardless of the presence of a communication session. The best pheromone information is delivered using a Hello message, and all the nodes asynchronously deliver the message at a Hello interval. The neighboring node, having received the Hello message, updates its pheromone value by combining the known cost information with the received best pheromone information; [0077] discloses one-hop neighbors update pheromone information through overhearing and periodically broadcast the best pheromone information for the route to the destination using a Hello+ message based on the updated pheromone information. The neighboring nodes, having received the Hello+ message, update the pheromone for the corresponding destination).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Choi. The modification would allow updating link information to up-to-date metric value for utilizing an up-to-date data and enabling effective data forwarding using the lowest link cost.
Regarding claim 5.    The method as recited in claim 1, further comprising becoming a proactive destination, comprising:
All other limitations of claim 5 are similar with the limitations of claim 10 above and claim 5 is rejected on the analysis of claim 10 above.

Regarding claim 15.    The combination discloses an apparatus as recited in claim 11 further comprising:
All other limitations of claim 15 are similar with the limitations of claim 10 above and claim 15 is rejected on the analysis of claim 10 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US pg. no. 20180176119 [0074] and fig. 11.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESSERET F GEBRE whose telephone number is (571)272-8272.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571-2701684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MESSERET F GEBRE/Examiner, Art Unit 2445      

/OSCAR A LOUIE/Supervisory Patent Examiner, Art Unit 2445